The Attorney General is in receipt of your request for an Attorney General's opinion wherein you ask the following question: "Is a person receiving a teacher's annuity, or retiremental allowance from the Oklahoma Teachers' Retirement System, exempt from paying municipal and state sales taxes?" In creating the sales tax, 68 Ohio St. 1301 [68-1301] et seq. (1971), the Legislature enacted exemptions to the tax. Whether the exemption arises by reason of constitutional or statutory provision, the law is well settled in Oklahoma that all tax exemptions are to be strictly construed against the exemption. In Home-Stake Production Co. v. The Board of Equalization, Okl.,416 P.2d 917 (1966), the Court said: "The law is settled that no claim of tax exemption can be sustained unless it is shown same clearly comes within the provisions of the law under which the exemption is claimed." The Oklahoma Sales Tax Code provides numerous specific exemptions to the operation of the sales tax. 68 Ohio St. 1305 [68-1305] — 68 Ohio St. 1305f [68-1305f] [68-1305f] (1976).  A review of the exemptions therein provide no reference to an exemption on sales or transfers of merchandise to annuitants or retirees of the Oklahoma Teachers' Retirement System.  Additionally, this office has reviewed the provisions of 70 Ohio St. 17-109 [70-17-109] (1971). 70 Ohio St. 17-109 [70-17-109] states: "The right of a person to an annuity or a retirement allowance, to the return of contributions, annuity, or retirement allowance, any optional benefit, or any other right accrued or accruing to any persons under the provisions of this act, and the monies in the various funds created by this act, are hereby exempt from any state or municipal tax, and exempt from levy and sale, garnishment, attachment or any other process whatsoever, and shall be unassignable except as in this act as specifically provided." It appears from a reading of 70 Ohio St. 17-109 [70-17-109], that the exemption contemplated by the Legislature is an exemption from any tax which would impose a financial burden on the "right of a person to an annuity or retirement allowance, to the return of contributions, annuity, or retiremental allowance itself, any optional benefits, or any other rights accrued or accruing . . . ." The rights outlined in the foregoing passage are, in one form or another, the right to receive money. The exemption provided under 70 Ohio St. 17-109 [70-17-109] would, therefore, logically apply to income taxes, estate and gift taxes, and various forms of tax on intangible personal property. See also Article X, Section 6A, Okla. Const.  There does not appear from the face of 70 Ohio St. 17-109 [70-17-109] any intention on the part of the Legislature to exempt any persons receiving an annuity or retirement allowance from the payment of sales tax as may be due by reason of the purchase of goods. The reference in the last portion of 70 Ohio St. 17-109 [70-17-109] refers to the protection of the funds from various forms of creditors remedies. Therefore, it is the official opinion of the Attorney General that a person receiving a teachers' annuity or a retirement allowance from the Oklahoma Teachers' Retirement System is not exempt from paying municipal and state sales tax.  (JOHN F. PERCIVAL) (ksg